DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 03/16/2022 (“03-16-22 OA”), the Applicant amended independent claim 1, cancelled claim 18 and added new claims 19-21 in a reply filed on 07/18/2022 (“07-18-22 Reply”).
Claim 2 is cancelled.
	Currently, claims 1, 3-17 and 19-21 are examined as below.
Response to Arguments
Applicant’s amendments to claims 1, 6, 9-10, 12, 14 and 17 have overcome the 112(b) rejections as set forth under line item number 1 in the 03-16-22 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 03-16-22 OA.
Previously-cited art Ito reads on the newly added independent claim 21. New grounds of rejections under 35 U.S.C. 103 are provided as follows.
Claim Objections
Claim 21 is objected to because of the following informalities:
Regarding claim 21, a period is missing in the end of the claim, after “a continuously differentiable side face”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203306 A1 to Ito.


    PNG
    media_image1.png
    246
    457
    media_image1.png
    Greyscale

Regarding independent claim 21, Ito in Fig. 1 teaches an optoelectronic semiconductor component 100 (¶ 42, semiconductor light-emitting device 100) having 
-at least one semiconductor chip 20 (¶ 42, semiconductor light-emitting chip 20) for generating a primary radiation, 
-a non-imaging optical body 40 (¶ 42, transparent material layer 40) which is located optically downstream of the at least one semiconductor chip 20, wherein the optical body 40 consists of a transparent, clear material for visible light (¶ 60, transparent material layer 40 formed of silicone resin, which is the same material as the Applicant purported in disclosure for the optical body that is transparent and clear for visible light (see page 2, lines 29-32 in the specification of the present application)), and 
-a reflector 60 (¶ 43, reflective material layer 60), which laterally encloses the optical body 40 on all sides in a positive-locking manner (see Fig. 1) and is configured for reflecting at least the primary radiation and visible light (¶ 50-¶ 52 & ¶ 69-¶ 70 & ¶ 105, the reflector 60 reflects light emitted from the semiconductor chip 20 through the wavelength converting layer 30, and such light is a visible light (i.e., blue light, green light or red-purple light)), 
wherein 
-the optical body 40 has a base surface 40b (Fig. 1 & ¶ 42, bottom surface 40b) facing the at least one semiconductor chip 20 and an exit surface 40a (Fig. 1, ¶ 42 & ¶ 71, top surface 40a from which the lights are emitted from) facing away from the at least one semiconductor chip 20, 
-the optical body 40 tapers in a direction away from the at least one semiconductor chip 20 (Fig. 1),
- at least one fluorescent body 30 (¶ 43, wavelength converting layer 30 including phosphor, which is fluorescent material1) is located between the at least one semiconductor chip 20 and the optical body 40 and is configured for converting the primary radiation partially or completely into a longer-wavelength secondary radiation (¶ 50-¶ 52, blue light into red-purple light or UV light into red light), 
-the base surface 40b completely covers the fluorescent body 30 (Fig. 1), 
-the base surface 40b is square or rectangular (Figs. 1-2), and 
-the base surface 40b merges into the exit surface 40a in a direction away from the at least one semiconductor chip 20 with a continuously differentiable side face (since claim 21 does not define what a differentiable side face is, with broadest reasonable interpretation, a differentiable side face is defined as a side face formed with inclination. Fig. 1 of Ito discloses the side lines of the side face of the body 40 incline upwards without bends i.e. continuously differentiable side face (see page 12, lines 1-10 in the specification of the present application)).
Ito does not explicitly disclose a quotient of an area of the base surface and a height of the optical body is between 1 mm and 30 mm inclusive, and the exit surface is circular or elliptical in plan view.
However, it would have been obvious to form the quotient of an area of the base surface and a height of the optical body within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
There are two known options of forming the exit surface of the optical body:  (1) forming the exit surface in a square or rectangular shape in plan view (see Fig. 2 of Ito) and (2) forming the exit surface in a circular shape2. With either option of (1) or (2), an optical with an exit surface is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the exit surface in a circular shape as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing an optical body having an exit surface (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-17 and 19-20 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 18 as set forth under line item number 4 in the 03-16-22 OA.
Claims 3-17 are allowed, because they depend from the allowed claim 1.
Independent claim 19 is allowed, because claim 19 has been written to include previously-indicated allowable subject matter of claim 11 and all of the limitations of the base claim and any intervening claims as set forth under line item 4 in the 03-16-22 OA.
Independent claim 20 is allowed, because claim 20 has been written to include previously-indicated allowable subject matter of claim 15 and all of the limitations of the base claim and any intervening claims as set forth under line item 4 in the 03-16-22 OA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                           

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                     

	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2006/0038198 A1 by Chua et al. discloses in claims 1 and 6 that fluorescent material includes phosphor.
        2 U.S. Patent Publication No. 2018/0175265 A1 by Kim et al. discloses in Figs. 1-2 and paragraph 40 that a wavelength conversion resin layer 45 including a light-transmitting resin (i.e. optical body) has a top surface of circular shape.